PER CURIAM: *
This Court has considered this appeal on the basis of the briefs and the record on appeal. Having done so, we are convinced that this issue is well settled and that the district court should be affirmed. See Bemont Invs., L.L.C. v. United States, No. 10-41132, 679 F.3d 339 (5th Cir.2012); Heasley v. Comm’r of Internal Revenue, 902 F.2d 380 (5th Cir.1990); Todd v. Comm’r of Internal Revenue, 862 F.2d 540 (5th Cir.1988).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.